ORDER
The Disciplinary Review Board on January 15, 1999, having filed with the Court its decision concluding that PATRICK PATEL of JERSEY CITY, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of six months for violating RPC 1.5(c) (failure to provide client with written statement on conclusion of contingent fee matter), RPC 1.7(b) (conflict of interest), RPC 1.8(a) and (b) (entering into prohibited business transaction with client and conflict of interest), RPC 1.15(d) (failure to comply with the recordkeeping provisions of Rule 1:21-6), and RPC 3.4(g) (threatening criminal prosecution to gain an improper advantage in a civil matter);
And respondent having filed with the Court a petition for review of the decision of the Disciplinary Review Board, contending that the charge of violation of RPC 3.4(g) should be dismissed for lack of clear and convincing evidence;
And the Court having reviewed the record in this matter and having concluded on the basis of its review that the charge that respondent threatened criminal prosecution to gain an advantage in a civil matter is not supported by clear and convincing evidence in the record and that a lesser quantum of discipline therefore is warranted;
And good cause appearing;
It is ORDERED that respondent’s petition for review is granted; and it is further
ORDERED that the charge that respondent .violated RPC 3.4(g) is summarily dismissed; and it is further
*528ORDERED that PATRICK PATEL is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 13, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.